DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/26/2022 that has been entered, wherein claims 1-6, 10, 12 and 14-23 are pending and claims 7-9, 11 and 13 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 2 presently recites the limitation of “the semiconductor chip includes one or more on- chip magnetic devices” in line one.  It is unclear if the one or more on- chip magnetic devices includes the “electrical inductor” of claim 1, from which this claim depends.  The specification defines the one or more on- chip magnetic devices as on chip inductor(¶0016).
Claim 10 recites the limitation "the glue" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the glue” will be interpreted as “a glue”.
Claim 23 recites the limitation of “the magnetic shielding” in line 1. There is insufficient antecedent basis for this limitation in the claim. Is “the magnetic shielding” the same or different then the “the magnetic shielding sheet” of claim 1, from which this claim depends? For the purport of examination,  “the magnetic shielding” will be interpreted as “the magnetic shielding sheet”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 4-6, 19, 21, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashiba (US 2008/0211067 A1).
Regarding claim 1, Nakashiba teaches a structure(Fig. 1) comprising: 
a substrate(30), wherein the substrate(30) comprises a plurality of electrical conductors(32, ¶0026); 
a semiconductor chip(12, ¶0024) electrically connected to the substrate(30) via one or more solder balls(20, ¶0025),
an electrical inductor(24, ¶0016) electrically connected to the semiconductor chip(12, ¶0024); and 
a magnetic shielding sheet(40, ¶0028) located between the substrate(30) and the semiconductor chip(12, ¶0024) and the electrical inductor(24, ¶0016) electrically connected to the semiconductor chip(12, ¶0024).

Regarding claim 2, Nakashiba teaches the structure of claim 1, wherein the semiconductor chip(12, ¶0024) includes one or more on-chip magnetic devices(24, ¶0024, it is noted that the specification defines the on-chip magnetic device 140 as an 

Regarding claim 4, Nakashiba teaches the structure of claim 2, wherein the magnetic shielding sheet(40, ¶0028) has a lateral area that is at least partially the same(Fig. 1) as the one or more on-chip magnetic devices(24, ¶0024).

Regarding claim 5, Nakashiba teaches the structure of claim 2, wherein the magnetic shielding sheet(40, ¶0028) has a lateral area that is larger(Fig. 1) than the one or more on-chip magnetic devices(24, ¶0024).

Regarding claim 6, Nakashiba teaches the structure of claim 2, wherein the magnetic shielding sheet(40, ¶0028) covers a footprint(Fig. 2) of the one or more on-chip magnetic devices(24, ¶0024).

Regarding claim 19, Nakashiba teaches the structure of claim 2.
The limitation of current is passed through the one or more on-chip magnetic devices(24, ¶0024) in order to create a magnetic field is a recitation how the product/device is being used. The one or more on-chip magnetic devices as defined in Nakashiba could be used in the manner claimed (i.e. the structure of one or more on-chip magnetic devices could be used so that current is passed through the one or more on-chip magnetic devices in order to create a magnetic field ) and thus Nakashiba 

Regarding claim 21, Nakashiba teaches the structure of claim 1, wherein all of the magnetic shielding sheet(40, ¶0028) is smaller(Fig. 1) in thickness than the one or more solder balls(20, ¶0025).

Regarding claim 22, Nakashiba teaches the structure of claim 1, wherein the magnetic shielding sheet(40, ¶0028) shields the plurality of electrical conductors(32, ¶0026) from magnetic fields of the semiconductor chip(12, ¶0024) and the electrical inductor(24, ¶0016).

Regarding claim 23, Nakashiba teaches the structure of claim 1, wherein the magnetic shielding sheet(40, ¶0028) is between the one or more solder balls(20, ¶0025) electrically connected to the semiconductor chip(12, ¶0024) and the substrate(30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2008/0211067 A1) in view of Chen (US 2013/0056847 A1) herein Chen ‘847 of record
Regarding claim 3, Nakashiba teaches the structure of claim 1, but is silent in regards to  the semiconductor chip(12, ¶0024) is a fully integrated power converter.

.

Claims 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2008/0211067 A1) in view of  Chen et al. (US 2008/0303125 A1) herein Chen ‘125 of record.
Regarding claim 10, Nakashiba teaches the structure of claim 1, but is silent in regards to a glue is a thermal conductive glue that creates a thermal path between the semiconductor chip(12, ¶0024) and the substrate(30) through the magnetic shielding sheet(40, ¶0028).

Chen ‘125 teaches a structure(Fig. 2), wherein the glue(27, ¶0025) is a thermal conductive glue(¶0025) that creates a thermal path between the chip(23, ¶0024) and the substrate(23) through the magnetic shielding sheet(25, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakashiba, so that glue is a thermal conductive glue that creates a thermal path between the semiconductor chip and the substrate through 

Regarding claim 14, Nakashiba teaches the structure of claim 1, but is silent in regards to the magnetic shielding sheet(40, ¶0028) is a machined magnetic material. Nakashiba does teach the magnetic shielding sheet(40, ¶0028) is aluminum. Chen ‘125 teaches for magnetic shielding sheet(25, ¶0025) including aluminum and machined magnetic material(¶0025, Iron metal foil). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace aluminum of Nakashiba with the machined magnetic material taught by Chen ‘125, because such material substitution is equivalently known for the same purpose. i.e. being used for magnetic shielding sheet, MPEP 2144.06 (II)

Regarding claim 15, Nakashiba teaches the structure of claim 1, but silent in regards to the magnetic shielding sheet(40, ¶0028) is a ferromagnetic metal.  Nakashiba does teach the magnetic shielding sheet(40, ¶0028) is aluminum. Chen ‘125 teaches for magnetic shielding sheet(25, ¶0025) including aluminum and ferromagnetic metal(iron, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace aluminum of Nakashiba with the ferromagnetic metal taught by Chen ‘125, because such material substitution is equivalently known for the same purpose. i.e. being used for magnetic shielding sheet, MPEP 2144.06 (II)


Regarding claim 16, Nakashiba teaches the structure of claim 1, but is silent in regards to the magnetic shielding sheet(40, ¶0028) is iron. Nakashiba does teach the magnetic shielding sheet(40, ¶0028) is aluminum. Chen ‘125 teaches for magnetic shielding sheet(25, ¶0025) including aluminum and iron(iron, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace aluminum of Nakashiba with the iron taught by Chen ‘125, because such material substitution is equivalently known for the same purpose. i.e. being used for magnetic shielding sheet, MPEP 2144.06 (II)


Regarding claim 17, Nakashiba teaches the structure of claim 1, wherein the magnetic shielding sheet(40, ¶0028) is made of ferrimagnetic compounds. Nakashiba does teach the magnetic shielding sheet(40, ¶0028) is aluminum. Chen ‘125 teaches for magnetic shielding sheet(25, ¶0025) including aluminum and ferromagnetic compounds(iron, ¶0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace aluminum of Nakashiba with the ferromagnetic compounds taught by Chen ‘125, because such material substitution is equivalently known for the same purpose. i.e. being used for magnetic shielding sheet, MPEP 2144.06 (II)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2008/0211067 A1) in view of Seo (US 20017/0047507 A1) of record.
Regarding claim 12, Nakashiba teaches the structure of claim 2, but is silent in regards to  the magnetic shielding sheet(40, ¶0028) is twice a surface area of the one or more on-chip magnetic device.

Seo teaches a structure(Fig. 24A) wherein the magnetic shielding sheet(120j, ¶0151) is twice the surface area(surface area of 122, 126) of the one or more on-chip magnetic device(115, ¶0089, Fig. 12B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakashiba, so that the magnetic shielding sheet is twice the a surface area of the one or more on-chip magnetic device, as taught by Seo, in order to enabling formation of a more reliable memory device having relatively high resistance to an external magnetic field(¶0097).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2008/0211067 A1) in view of Zhao et al. (US 2006/0091509 A1) of record.
Regarding claim 18, Nakashiba teaches the structure of claim 1, but is silent in regards to the substrate(30) is an organic substrate(30).

.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba (US 2008/0211067 A1) in view of Chung et al. (US 2006/0273418 A1) of record.
Regarding claim 20, Nakashiba teaches the structure of claim 1, but is silent in regards to the magnetic shielding sheet(40, ¶0028) is between 40 and 50 um thickness.

Chung teaches a structure(Fig. 5) wherein the magnetic shielding sheet(524, ¶0030) is between 40 and 50 um thickness(¶0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakashiba, so that the magnetic shielding sheet is between 40 and 50 um thickness, as taught by Chung, in order to protect the semiconductor chip from unwanted electromagnetic interference that might otherwise degrade performance and to also function as a heat sink element(¶0025).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2017/0278830 A1) Discloses a structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892